DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) for the provisional application 62779045 filled on 12/13/2018.
Response to Amendment
This office action is in response to the amendments submitted on 06/16/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,10 and 13-18 are amended and claims 19 and 20 are newly added.
Claim Objections
Claim 1 and 10 are objected for following informalities 
Claim 1 recites – “the time domain components and/or frequency domain”. This need to be corrected using a single conjunctive word.
Claim 10 is objected for similar reason.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-7,9-10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Gannot et al. (US 20090224925 A1)(hereinafter Gannot) in view of  Yu ( TW96105466A) (hereinafter Yu ) and further in view of Sabatier et al.(US 20100027378 A1) (hereinafter Sabatier ) and further in view of Zhang et al. ( US 20190117125 A1) (hereinafter Zhang) and further in view of Hervey et al. ( US-20180357525-A1) (hereinafter Harvey).
Regarding Claim 1 Gannot teaches A system for classifying actions based on vibrations comprising: 
at least one sensor for sensing structural vibrations in a structure (Para [0054], line 8-9, “The present embodiments make use of a combination of vibration and sound sensors”. Floor can be considered structure);
at least one data collector that receives information (Para [0060], line 1-3, “The data received from the accelerometer and from the microphone is in the form of analogue waves. The waves may initially be digitized by A/D converter 20 (i.e. data collector)”) from the at least one sensor (Fig 1, sensors – block 12 and 14, data collector- block 20 –A/D); 
a processor analyzing (Para[0057], line 14-16) a vibration signal obtained from the information received (Para[0053], line 2-5, “The system is based on floor vibration (i.e. information) and acoustic sensing using two or more sensors, and uses signal processing and pattern recognition algorithm to discriminate between human fall events and other events, such as inanimate object falls”) from the at least one sensor (Para[0022], “In an embodiment, said classification unit is configured to extract from said vibration events (i.e. a vibration signal) a vibration event length and a vibration event energy.”), wherein the processor determines time domain components and/or frequency domain components of the vibration signal (Para[0020], “In an embodiment, said classification unit is configured to extract from said events (i.e. vibration signal) a Mel frequency cepstral coefficient (MFCC) (i.e. frequency domain components)); and 
a classifier (Fig 1, element 16, “classification system”) that employs at least one algorithm (Para [0069], Fall detection and classification algorithm) to analyze (According to Para [0085], line 3-5, “features (i.e. frequency domain component) are extracted from these vibration and sound event signals (training phase trials) for model estimation.” These features can be spectral (i.e. frequency domain component) features as mentioned in Para [0087]. According to Para [0101] and Para[0102],line 1-3, in the training phase these features are used (i.e. analyze) to do the classification of known action (i.e. human fall or other vents)) the time domain components and/or frequency domain components of the vibration signal (Para [0061], line 1-6, “In an embodiment the classification unit is configured to extract from the events (according to Para [0013], this even is a vibration signal) and associated waveforms a shock response spectrum (SRS) feature. Another feature is a Mel frequency cepstral coefficient (MFCC).”), wherein the classifier associates the time domain components and/or frequency domain components of the vibration signal with a known action (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events (i.e. known action) such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities”. Para [0138], Table 2 and Para [0141], Table 3 features used in classification in Table 2 associates the vibration frequency related component (i.e. MFCC- Mel frequency cepstral coefficient)” with known action. According to Para [0141], line 1-4, “Table 3 summarizes the results of the detection and classification algorithm that was run on the testing database of the trials. Cases in which no event is detected may be classified as another event.” “Events” are interpreted as “known action”).
Gannot is silent with regards to wherein noise components are removed from the information;
identify and determine the known activity caused by human, non-human, and object actions based on only on the vibration signal; wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.
Yu teaches wherein noise components are removed from the information (Page 3, line 50-56, “As described above, the present invention provides a microphone and vibration sensing in the vicinity of the electronic system, and the noise and vibration that are actually felt by the user are collected and measured, and feedback is continuously Ground noise adjustment waveform and vibration cancellation waveform can effectively eliminate or reduce noise, so that users no longer feel the noise interference. The above-described embodiments are merely examples for the convenience of the description,”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein noise components are removed from the information as taught by Yu in view of Gannot for the purpose of reducing the noise. Therefore, this technique noise reduction will facilitate usage of clean signal for later calculation and help with proper identification.
The combination of Yu and Gannot are silent with regards to 
identify and determine the known activity caused by human, non-human, and object actions based on only on the vibration signal.  wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.

Sabatier teaches identify and determine the known activity caused by human, non-human (Para [0080], line 1-14, “With respect to potential false alarms, initial studies were conducted to observe the footstep ultrasonic sound and Doppler signals of potential animal false alarms. Large animals can potentially create similar signals to humans. For example, border areas might have dogs, coyotes, horses, cows, rabbits, or other fauna. The present inventors have conducted initial tests to determine (i.e. identify) whether a dog or a horse could produce similar signals to a human. FIG. 10 shows the spectrograms for a St. Bernard dog while FIG. 11 shows the spectrogram for a quarter horse. As can be seen from the spectrograms, these animals do not create the characteristic double impulse of human footsteps and the Doppler signatures are significantly different (i.e. differentiate), as would be expected. Key points for discrimination are the timing between footstep”) and object actions based only on the vibration signal (Para [0087], “In addition to the detection of the duration of footsteps as described herein, other embodiments of the present invention include further steps on the processing method to allow for extraction and recognition (i.e. identify) of human-specific time- frequency signatures and determine them from signals of other moving and stationary objects. “For explanation about only check section “claim rejection 112(a)”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include identify and differentiate between human, non-human, and object actions based only on the vibration signal as taught by Sabatier in view of Gannot and Yu for the purpose of proper grouping of vibration. Therefore, this technique will help with proper grouping and reliable detection of human movement by differing them from others so that later action can be taken properly.
The combination of Gannot, Yu, and Sabatier is silent with regards to 
classify whether a human, non-human or object generated the vibration signal; wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.

Zhang teaches classify whether a human, non-human or object generated the vibration signal ([0218]- [0227] represents classification of human and object activity and classification based on vibration measurement. For example [0218] explains vibration measurement during normal object drop and classifying this action. Similar way [0226]- [0227] presents human jumping or hard stomping and classifying it based on vibration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include classify whether a human, non-human, or object generated the vibration signal as taught by Zhang in view of Gannot, Yu, and Sabatier for the purpose of proper classification of vibration. Therefore, this technique will help facilitate to detect real fall situation for human and help to create true alarm.
The combination is silent with regards to wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.
Harvey teaches wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity (Abstract, Fig 8 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity as taught by Harvey into the vibration analysis of Zhang as modified Gannot, Yu, and Sabatier since this technique is applied to vibration.  Artificial intelligence and layer technique are well known in the art and used frequently to predict models and mathematical calculations using unknowns. Therefore, this technique would facilitate a stable and gradual progression of the model toward the desired behavior teach round which uses the set of training data items only changes the model by a small increment (Hervey, Para 0037 -38).

Regarding Claim 4 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 1.
Gannot further teaches wherein the at least one sensor comprises a vibration measuring sensor (Para [0054], line 8-9 and line 14-15, “The present embodiments make use of a combination of vibration and sound sensors”. The vibration sensor can be an accelerometer). 
 Regarding Claim 5, the claim is not examined as it considers the alternative option of “time domain component”.
Regarding Claim 6 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 1.
Gannot further teaches wherein the frequency domain components comprises Fourier transform, discrete cosine transform, and/or power density (Para [0092], line 1-6, “Mel frequency cepstral coefficients (MFCC): Mel Frequency Cepstral Coefficients (MFCCs) represent audio signals with frequency bands that are positioned logarithmically (on the Mel scale) and approximate the human auditory system response more closely than linearly spaced frequency bands obtained directly from FFT (.e. Fourier transform) of the signal”).
Regarding Claim 7 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 1.
Gannot further teaches wherein the classifier (Para [0102], line 1-5) provides a probability assessment that correlates the vibration signal to a known action within a predefined confidence level (Para [0103], line 1-3, “The Bayes decision rule classifies an observation vector z to the class that has the highest a posteriori probability (i.e. predefined confidence level) among the two classes”).  
Regarding Claim 9 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 1.
Gannot further teaches wherein sound or vibration components are processed from the vibration signal prior (Para [0060], line 1-3, “The data received from the accelerometer (i.e. vibration) and from the microphone (i.e. sound) is in the form of analogue waves. The waves may initially be digitized (i.e. processed) by A/D converter 20”) to the at least one algorithm being used to analyze the time domain components and/or frequency domain components of the vibration signal (Para [0060], line 3-5, “Subsequently features (i.e. processing of vibration signal is a prior event) are extracted from the waveforms and it is the extracted features which are assessed (i.e. analyze) and compared”. According to Table 1 these features are spectral features i.e. frequency domain component (SRS and MFCC). Based on Para [0102], line 1-3, assessment or analyze using algorithm is stated as – “Many different algorithms have been developed to classify unknown pattern samples on the basis of a specified set of features.”)
Regarding Claim 10 Gannot teaches 
A method for categorizing actions based on vibrations comprising:
detecting at least one vibration in a structure (Abstract, line 1-2, “detecting vibration event”. Floor can be considered as structure); 
converting the at least one vibration into information (Fig 3, step 48 and 50. Input vibration is converting to an information eve(n) which is the energy); 
obtaining at least one vibration signal from the information (Para [0053], line 2-5, “The system is based on floor vibration (i.e. information) and acoustic sensing using two or more sensors, and uses signal processing and pattern recognition algorithm to discriminate between human fall events and other events, such as inanimate object falls”); 
determining time domain components and/or frequency domain components of the vibration signal (Para [0020], “In an embodiment, said classification unit is configured to extract from said events (i.e. vibration signal) a Mel frequency cepstral coefficient (MFCC) (i.e. frequency domain components). According to Para [0013]); 
analyzing (According to Para [0085], line 3-5, “features (i.e. frequency domain component) are extracted from these vibration and sound event signals (training phase trials) for model estimation.” These features can be spectral (i.e. frequency domain component) features as mentioned in Para [0087]. According to Para [0101] and Para[0102],line 1-3, in the training phase these features are used (i.e. analyze) to do the classification of known action (i.e. human fall or other vents))  the time domain components and/or frequency domain components of the vibration signal (Para [0061], line 1-6, “In an embodiment the classification unit is configured to extract from the events (according to Para [0013], this event is a vibration signal); and 
associating the time domain components and/or frequency domain components of the vibration signal with a known action (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events (i.e. known action) such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities”. Para [0138], Table 2 and Para [0141], Table 3 features used in classification in Table 2 associates the vibration frequency related component (i.e. MFCC- Mel frequency cepstral coefficient)” with known action. According to Para [0141], line 1-4, “Table 3 summarizes the results of the detection and classification algorithm that was run on the testing database of the trials. Cases in which no event is detected may be classified as another event.” “Events” are interpreted as “known action”).
Gannot is silent with regards to wherein noise components are removed from the information;
identify and determine the known activity caused by human, non-human, and object actions based on only on the vibration signal.  wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.
Yu teaches wherein noise components are removed from the information (Page 3, line 50-56, “As described above, the present invention provides a microphone and vibration sensing in the vicinity of the electronic system, and the noise and vibration that are actually felt by the user are collected and measured, and feedback is continuously Ground noise adjustment waveform and vibration cancellation waveform can effectively eliminate or reduce noise, so that users no longer feel the noise interference. The above-described embodiments are merely examples for the convenience of the description,”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein noise components are removed from the information as taught by Yu in view of Gannot for the purpose of reducing the noise. Therefore, this technique noise reduction will facilitate usage of clean signal for later calculation and help with proper identification.
The combination of Yu and Gannot are silent with regards to 
identify and determine the known activity caused by human, non-human, and object actions based on only on the vibration signal.  
wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.

Sabatier teaches identify and differentiate between human, non-human (Para [0080], line 1-14, “With respect to potential false alarms, initial studies were conducted to observe the footstep ultrasonic sound and Doppler signals of potential animal false alarms. Large animals can potentially create similar signals to humans. For example, border areas might have dogs, coyotes, horses, cows, rabbits, or other fauna. The present inventors have conducted initial tests to determine (i.e. identify) whether a dog or a horse could produce similar signals to a human. FIG. 10 shows the spectrograms for a St. Bernard dog while FIG. 11 shows the spectrogram for a quarter horse. As can be seen from the spectrograms, these animals do not create the characteristic double impulse of human footsteps and the Doppler signatures are significantly different (i.e. differentiate), as would be expected. Key points for discrimination are the timing between footstep”) and object actions based on the vibration signal (Para [0087], “In addition to the detection of the duration of footsteps as described herein, other embodiments of the present invention include further steps on the processing method to allow for extraction and recognition (i.e. identify) of human-specific time- frequency signatures and differentiates them from signals of other moving and stationary objects.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include identify and differentiate between human, non-human, and object actions based on the vibration signal as taught by Sabatier in view of Gannot and Yu for the purpose of proper grouping of vibration. Therefore, this technique will help with proper grouping and reliable detection of human movement by differing them from others so that later action can be taken properly.
The combination of Gannot, Yu, and Sabatier is silent with regards to 
classify whether a human, non-human, or object generated the vibration signal; wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.
Zhang teaches classify whether a human, non-human or object generated the vibration signal ([0218]- [0227] represents classification of human and object activity and classification based on vibration measurement. For example [0218] explains vibration measurement during normal object drop and classifying this action. Similar way [0226]- [0227] presents human jumping or hard stomping and classifying it based on vibration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include classify whether a human, non-human, or object generated the vibration signal as taught by Zhang in view of Gannot, Yu, and Sabatier for the purpose of proper classification of vibration. Therefore, this technique will help facilitate to detect real fall situation for human and help to create true alarm.
The combination is silent with regards to wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.
Harvey teaches wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity (Abstract, Fig 8 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity as taught by Harvey into the vibration analysis of Zhang as modified Gannot, Yu, and Sabatier since this technique is applied to vibration.  Artificial intelligence and layer technique are well known in the art and used frequently to predict models and mathematical calculations using unknowns. Therefore, this technique would facilitate a stable and gradual progression of the model toward the desired behavior teach round which uses the set of training data items only changes the model by a small increment (Hervey, Para 0037 -38).
Regarding Claim 13 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 10.
Gannot further teaches 
wherein the at least one sensor comprises a vibration measuring sensor (Para [0054], line 8-9 and line 14-15, “The present embodiments make use of a combination of vibration and sound sensors”. The vibration sensor can be an accelerometer).
 
Regarding Claim 14, the claim is not examined as it considers the alternative option of “time domain component”.
Regarding Claim 15 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 10.
Gannot further teaches wherein the frequency domain components comprises Fourier transform, discrete cosine transform, and/or power density (Para [0092], line 1-6, “Mel frequency cepstral coefficients (MFCC): Mel Frequency Cepstral Coefficients (MFCCs) represent audio signals with frequency bands that are positioned logarithmically (on the Mel scale) and approximate the human auditory system response more closely than linearly spaced frequency bands obtained directly from FFT (i.e. Fourier transform) of the signal”).
Regarding Claim 16 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 10.
Gannot further teaches wherein the classifier (Para [0102], line 1-5) provides a probability assessment that correlates the vibration signal to a known action within a predefined confidence level (Para [0103], line 1-3, “The Bayes decision rule classifies an observation vector z to the class that has the highest a posteriori probability (i.e. predefined confidence level) among the two classes”).  
Regarding Claim 18 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 10.
Gannot further teaches wherein sound or vibration components are processed from the vibration signal prior (Para [0060], line 1-3, “The data received from the accelerometer (i.e. vibration) and from the microphone (i.e. sound) is in the form of analogue waves. The waves may initially be digitized (i.e. processed) by A/D converter 20) to the at least one algorithm being used to analyze the time domain components and/or frequency domain components of the vibration signal (Para [0060], line 3-5, “Subsequently features (i.e. processing of vibration signal is a prior event) are extracted from the waveforms and it is the extracted features which are assessed (i.e. analyze) and compared”. According to Table 1 these features are spectral features i.e. frequency domain component (SRS and MFCC). Based on Para [0102], line 1-3, assessment or analyze using algorithm is stated as – “Many different algorithms have been developed to classify unknown pattern samples on the basis of a specified set of features.”).
The combination is silent with regards to wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity.
Harvey teaches wherein at least a first layering technique and a second layering technique are employed to identify and determine the known activity (Abstract, Fig 8 and 9).
Regarding Claim 19 and 20 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 1 and 10 respectively.
Gannot is silent with regards to wherein the first layering technique creates a classification of the vibration signal and the second layering technique further refines the classification to identify and determine the known action (Para 0125, “The second layer of the model 188 has a single sublayer. This layer has recursive connections 189 between outputs of neurons of the model which allows the model to represent time sequences. In practice this layer would have other sublayers with much more complete connections between the neurons of the layer. These sublayers are omitted to simplify the figure. This layer could be trained to work on the output of the first layer to identify time structures of vibrations”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the first layering technique creates a classification of the vibration signal and the second layering technique further refines the classification to identify and determine the known action as taught by Harvey into the vibration analysis of Zhang as modified Gannot, Yu, and Sabatier since this technique is applied to vibration.  Artificial intelligence and layer technique are well known in the art and used frequently to predict models and mathematical calculations using unknowns. Therefore, this technique would facilitate a stable and gradual progression of the model toward the desired behavior teach round which uses the set of training data items only changes the model by a small increment (Hervey, Para 0037 -38).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Gannot in view of Yu in view of Sabatier and further in view of Zhang and further in view of PEIYING et al. (CN 107631867 A) (hereinafter PEIYING) 
Regarding Claim 8 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach the limitations of claim 1.
Gannot further teaches the time domain components, and/or frequency domain components of the vibration signal (Para [0061], line 1-6, “In an embodiment the classification unit is configured to extract from the events (according to Para [0013], this even is a vibration signal) with the known action (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events (i.e. known action) such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities”. Para [0138], Table 2 and Para [0141], Table 3 features used in classification in Table 2 associates the vibration frequency related component (i.e. MFCC- Mel frequency cepstral coefficient)” with known action. According to Para [0141], line 1-4, “Table 3 summarizes the results of the detection and classification algorithm that was run on the testing database of the trials. Cases in which no event is detected may be classified as another event.” “Events” are interpreted as “known action”).
The combination of Gannot, Yu, Sabatier, and Zhang are silent with regards to 
wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components
PEIYING teaches wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components (Abstract, line 1-2, “classifying based on deep learning, this method to vibration signal by carrying out frequency domain character extraction, to being classified after Data Dimensionality Reduction using deep neural network”. Also, Page 2, Section- Background Technology, Para 2, line 3-4, “using the subject newest research results such as machine learning and artificial intelligence, useful information is excavated from the big data of monitoring”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components as taught by PEIYING in view of Gannot, Yu and Sabatier for the purpose of using efficient method for handling frequency component of vibration signal. Therefore, this technique of utilizing artificial intelligence or machine learning would facilitate to analyze large amount of vibration related data and help to take proper decision based on the result.
Regarding Claim 17 the combination of Gannot, Yu, Sabatier, Zhang and Hervey teach limitations of claim 10.
Gannot further teaches  the time domain components, and/or frequency domain components of the vibration signal (Para [0061], line 1-6, “In an embodiment the classification unit is configured to extract from the events (according to Para [0013], this even is a vibration signal) with the known action (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events (i.e. known action) such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities”. Para [0138], Table 2 and Para [0141], Table 3 features used in classification in Table 2 associates the vibration frequency related component (i.e. MFCC- Mel frequency cepstral coefficient)” with known action. According to Para [0141], line 1-4, “Table 3 summarizes the results of the detection and classification algorithm that was run on the testing database of the trials. Cases in which no event is detected may be classified as another event.” “Events” are interpreted as “known action”).
The combination of Gannot, Yu, Sabatier, and Zhang are silent with regards to 
wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components
PEIYING teaches wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components (Abstract, line 1-2, “classifying based on deep learning, this method to vibration signal by carrying out frequency domain character extraction, to being classified after Data Dimensionality Reduction using deep neural network”. Also, Page 2, Section- Background Technology, Para 2, line 3-4, “using the subject newest research results such as machine learning and artificial intelligence, useful information is excavated from the big data of monitoring”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components as taught by PEIYING in view of Gannot, Yu and Sabatier for the purpose of using efficient method for handling frequency component of vibration signal. Therefore, this technique of utilizing artificial intelligence or machine learning would facilitate the analysis of large amount of vibration related data and help in taking proper decisions based on the result.

Response to Arguments
Applicant's arguments filed on 06/16/2022 have been fully considered
With regards to remarks about “Claim rejection 112(a)”, the arguments are persuasive. So previous rejection has been withdrawn based on amendment. However new amendment raises a new issue. Please check the rejection section.
With regards to remarks about “Claim rejection 103”, the arguments related are not persuasive. Below is examiner’s explanation
	Applicant argues – “Foremost, Zhang ‘125 is yet again another Yes’ or ‘No’ system with respect to determining whether a person fell. Zhang ‘125 does not determine the known activity that caused a vibration signal, only if a person fell. Further, Zhang ‘125 explains at [159-1601 that a vibration threshold is determined. Once the vibration threshold is met, a heat sensor is then employed to confirm whether a human fell. Thus, Zhang ‘125 relies on the heat sensor in combination with vibration data, unlike Applicant’s claims wherein only the vibration signal is employed to identify and determine the known activity. Modifying Zhang ‘125 to omit the heat sensor utterly destroys the intended purpose of the disclosure and drastically changes its principle of operation. Both impermissible contortions of the reference to arrive at Applicant’s claims.”
	Examiner respectfully disagree for following reasons: 
	In light of specification following are the teachings:
At Para 0091 – “Actions, and objects, are distinguishable by the vibration
pattern they induce, hence, autocorrelations are naturally included for their pattern
finding properties”
Thus, data type could be acceleration, movement or vibration whereas vibration is used as the identification purpose.
	Moreover, prior art of Zhang’125 teaches in Para 0219 – “It could happen that a person drops an object while walking, stops to pick it up, and then continues walking. There were multiple ways the system could work correctly in this case. Whether or not the heat sensor detected the person, and whether or not the vibration caused by the object was larger than the threshold, the motion sensor determined that the person was not stationary and therefore no fall was declared. FIG. 18 shows a scenario where a 20-pound object was dropped.”
The phrase “multiple ways “describes two different ways of detection – one using heat sensor and another using vibration and motion sensor. Thus, the prior art using a vibration data for detection. Accelerometer being a motion sensor reads on the teaching of application.
	Applicant further argues- Additionally, Peiying ‘867 (CN 107631867) fails to disclose employing AI with a device/system as disclosed by Applicant in claims 8 and 17. Peiying ‘867 specifically states that it is directed to observing rotations in “rotating machinery.” See Abstract and Background. It is not directed to identifying vibrations in a structure, nor identifying and determining known actions that caused the vibrations and employing AI to evaluate same.”
	Examiner respectfully disagree for following reasons: 
	The Prior art of Peiying teaches in abstract –“ The invention discloses a kind of rotating machinery fault intelligent method for classifying based on deep learning, this method to vibration signal by carrying out frequency domain character extraction, to being classified after Data Dimensionality Reduction using deep neural network, utilize the deep neural network of sub signal test training, sample label is changed according to test result, realizes the classification to different faults signal.”
	This art may not direct to identifying vibration but it is directed to solve same problem as instant application which is related to vibration. It is using same tools which is AI to bring same benefit for vibration signal processing as instant application. Thus, it is valid to combine.
Thus, rejection is valid and maintained.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Tran et al (US 9,775,520 B2) – This art discusses A system includes one or more sensors to detect activities of a mobile object; and a processor coupled to the sensor and the wireless transceiver to classify sequences of motions into groups of similar postures each represented by a model and to apply the models to identify an activity of the object. (Abstract).	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/8/2022